Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 19, 1974, convicting him of two counts each of robbery in the first degree, robbery in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of robbery in the second degree (two counts) and grand larceny in the third degree (two counts), and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. Under the facts of this case, robbery in the second degree and grand larceny in the third degree are lesser included offenses of robbery in the first degree (see CPL 300.40, subd 3, par [b]; People v Grier, 37 NY2d 847). Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.